Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 09-15-2021.  Claims 1-15, 19-21 were pending. Claims 1, 19 were amended. Claims 16-18 were cancelled. Claim 21 was new claim.
Response to Arguments
3.	The applicant’s amendment filed on 09-15-2021 was sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(a) and 112(b).
	Regarding to new claim 21, the applicants stated:
	“New independent Claim 21 is similar to allowed Claim 1, but alternatively recites that the decorative or technical pattern is implanted with an ion implantation dose to make the decorative or technical pattern visible to the naked eye.
Applicant submits that this feature is neither anticipated by, nor obvious in view of the previously applied art of Fang. Fang discloses an anti-bowing semiconductor structure and a method for fabricating the same. According to Fang m [0009], the method comprises ion implantation combined with patterned masks to perform a surface treatment on a sapphire (A1203) substrate to destroy the lattice bonding thereof. After the surface lattice bonding of the substrate is destroyed, an epitaxial growth process is performed. The epitaxial growth cannot be performed on bond breaking areas. However, the epitaxial growth can be performed on raw surface areas. Therefore, the wafer can efficiently reduce the stress caused by the epitaxial growth of a semiconductor device layer on a wafer.
As discussed for example in [0023] of Fang, after the aluminum-oxygen (Al---0) bond on a partial surface of the substrate is broken through surface treatment, the partial surface is formed into the lattice breaking area 16. The lattice breaking area 16 has a width of about 5-40 um. Accordingly, Fang does not teach or suggest the claim features. Again, Fang aims to destroy the surface lattice bonding of a sapphire substrate in view of reducing the stress caused by the epitaxial growth of a semiconductor device on this sapphire substrate. The destroyed surface lattice breaking area 16 does not form a decorative or technical pattern visible to the naked eye, as claimed.
Oyoshi discusses a method of forming an optical wave guide by ion implantation into the surface of a substrate made of glass, a ceramic material, a semiconductor or a metal. After implantation, the implanted ionic species undergo reaction in the substrate to form an oxide, nitride or halide compound. The compounds have a small absorption in the wavelength region of the light to be used, and the necessary difference in refractive index from the substrate can be attained with a preset dose of ion implantation.
In Oyoshi, a compound is obtained that has small absorption of light in the operating wavelength region and that differs greatly from the substrate in terms of refractive index is selected (e.g. silicon nitride has a refractive index of about 2.1 whereas titanium oxide has an index of about 2.5). An optical waveguide can be formed with ions being implanted in smaller amounts to attain the necessary difference in refractive index. Consequently, the optical wave guide according to Oyoshi does not form a decorative or technical pattern visible to the naked eye, as claimed.”
The applicant’s argument was persuasive.  Claim 21 is allowed.
Allowable Subject Matter
4.	Claims 1-15, 19-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-15, 19-20, the cited prior arts fail to disclose or suggest structuring the decorative or technical pattern by implanting ions with a mono- or multicharged ion beam through the at least one opening of the mask, the mechanical properties of the mask being sufficient to prevent the ions of the ion beam from etching the at least one top or bottom surface of the object made of an at least partially transparent material at the positions where this top or bottom surface is covered by the mask,
wherein the object is an element of a timepiece or of a piece of jewelry, and
wherein the decorative or technical pattern is implanted with an ion implantation dose to provide hydrophilic properties to the decorative or technical pattern.
Regarding to claim 21, the cited prior arts fail to disclose or suggest structuring the decorative or technical pattern by implanting ions with a mono- or multicharged ion beam through the at least one opening of the mask, the mechanical properties of the mask being sufficient to prevent the ions of the ion beam from etching the at least one top or bottom surface of the object made of an at least partially transparent material at the positions where this top or bottom surface is covered by the mask,
wherein the object is an element of a timepiece or of a piece of jewelry, and

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713